DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. William Jaffe (Registration No 64,977), during a communication on June 16, 2022.

The claims have been amended as follows: 
1.  (Currently Amended): A method for performing 
obtaining, by a reader of the payment terminal, first card data in response to the reader communicating with [[an]]a first integrated circuit on a received first payment card;
determining, by a processor of the payment terminal, a first transaction by using a first set of transaction processing operations to process the first card data first transaction and includes performing card validation and waiting for authorization from an issuing entity,to process the first transaction by using the first set of transaction processing operations is based on a priority level of the first party being greater than a priority level of a second party to the first transaction
in response to determining to process the first transaction by using the first set of transaction processing operations, first card data, by the payment terminal to a point-of-sale (POS) terminal to cause the POS terminal to transmit the first card data with a first transaction data associated with the first transaction to a merchant gateway for approval or denial of the first transaction, and receiving the approval or denial by the payment terminal from the merchant gateway via the POS terminal;
obtaining, by the reader of the payment terminal, second card data in response to the reader communicating with a second integrated circuit on a received second payment card;
determining, by a processor of the payment terminal, to process a second transaction by using a second set of transaction processing operations for processing the second card data, wherein the second set of transaction processing operations are associated with second transaction processing configuration options of the second party to the second transaction that does not perform card validation and defers obtaining authorization from the issuing entity, and wherein the determination to process the second transaction by using the second set of transaction processing operations is based on a priority level of the second party being greater than the priority level of the first party to the second transaction; and
in response to determining to process the second transaction by using the second set of transaction processing operations, completing processing of the second transaction without performing card validation and with a random transaction amount.

2.  (Cancelled)
 
3.  (Currently Amended): The method of claim 1, further comprising:
sending a card data to a services processor, by the payment terminal for encryption by the services processor  prior to sending the card data to the POS terminal, the services processor collecting metadata from the card data, performing at least one security check of the card data, and/or performing at least one a fraud check of the card data, wherein the card data comprises the first or second card data;
receiving, by the payment terminal from the services processor, encrypted tender data and card data; and
sending, by the payment terminal to the POS terminal, the encrypted card data.

5.  (Currently Amended): The method of claim 3, further comprising, if the merchant gateway receives approval then:
receiving, by the payment terminal, the approval from the merchant gateway via the POS terminal; and
continuing, by the payment terminal, transaction processing 

7.  (Currently Amended): The method of claim 6, further comprising, if the merchant gateway receives issuing scripts issued by the issuing entity, then the merchant gateway providing the issuing scripts to the POS terminal, and further comprising:
receiving issuing scripts from the POS terminal, by the payment terminal; and
writing the issuing scripts to 

8.  (Currently Amended): The method of claim 1, further comprising:
storing information related to two or more of the parties to the transaction; and 
determining whether to perform the first set of transaction processing operations to validate a received payment card based, at least in part, on the information of the two or more parties, the received payment card corresponding to the first or second payment card.

9.  (Currently Amended): The method of claim 8, further comprising:
determining whether to perform card validation to validate 

10.  (Currently Amended): The method of claim 1, further comprising:
before determining whether to perform the first or second set of transaction processing operations, inferring an application corresponding to a card brand and card type of a received payment card, the received payment card corresponding to the first or second payment card; 
sending a first message containing an identifier of the inferred application to the integrated circuit of the received payment card; 
receiving a second message from the integrated circuit, the second message being a confirm message confirming the inferred application or a reject message rejecting the inferred application; and
if the message is a confirm message, then completing the transaction using the inferred application. 

12.  (Currently Amended): A payment terminal, comprising:
a processing device; and
memory; 
the processing device being configured to:
interact with an integrated circuit on a payment card inserted into a card reader of the payment terminal, to obtain card data;
determine whether to process the transaction by using a first set of transaction processing operations to process the card data or a second set of transaction processing operations for processing the card data, wherein the first set of transaction processing operations are associated with first transaction processing configuration options of a first party to the transaction and includes performing card validation and waiting for authorization from an issuing entity, and the second set of transaction processing operations are associated with second transaction processing configuration options of a second party to the transaction that does not perform card validation and defers obtaining authorization from the issuing entity, and wherein the determination is based on relative priority levels of the first party and the second party;
when the first set of transaction processing operations is are determined for processing of the transaction based on the relative priority of the first party being greater than the second party, the processing device is configured to:
send the obtained card data to a POS terminal to cause the POS terminal to transmit the card data and a transaction total to a merchant gateway to obtain approval or denial of the transaction, and
receive the approval or denial from the merchant gateway, via the POS terminal; and
when the second set of transaction processing operations are determined for processing of the transaction based on the relative priority of the second party being greater than the first party, complete processing of the transaction using the second set of transaction processing operations without performing card validation and with a random transaction amount.

13.  (Cancelled)

28.  (Currently Amended):  A non-transitory computer readable storage medium having instructions stored thereon, which when executed by a processor of a payment terminal, configures the payment terminal to perform operations for performing a transaction with a payment card comprising an integrated circuit, the operations comprising:
obtaining, by a reader of the payment terminal, card data in response to the reader communicating with an integrated circuit on a received payment card;
determining, by the processor of the payment terminal, whether to process the transaction by using a first set of transaction processing operations to process the card data or a second set of transaction processing operations for processing the card data, wherein the first set of transaction processing operations are associated with first transaction processing configuration options of a first party to the transaction and includes performing card validation and waiting for authorization from an issuing entity, and the second set of transaction processing operations are associated with second transaction processing configuration options of a second party to the transaction that does not perform card validation and defers obtaining authorization from the issuing entity, and wherein the determination is based on relative priority levels of the first party and the second party;
when the first set of transaction processing operations are determined for processing of the transaction based on the relative priority of the first party being greater than the second party, sending the card data, by the payment terminal to a point-of-sale (POS) terminal to cause the POS terminal to transmit the card data with a transaction data associated with the transaction to a merchant gateway for approval or denial of the transaction, and receiving the approval or denial by the payment terminal from the merchant gateway via the POS terminal; and
when the second set of transaction processing operations are determined for processing of the transaction based on the relative priority of the second party being greater than the first party, complete processing of the transaction using the second set of transaction processing operations without performing card validation and with a random transaction amount.


Reasons for Allowance
Claims 1, 3-12, 14-22, and 28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
The push to deploy EMV in the US has presented implementation challenges and has degraded user experience.  A traditional EMV transaction requires that the card including the EMV chip be inserted into a reader for payment when a transaction is complete and the final total is known.  The EMV card must remain inserted in the reader for the full duration of the authentication call to the card brand and issuing bank, which may take more than 10 seconds.  The instant claims attempt to alleviate the degraded user experience in EMV transactions while maintaining card capabilities.  
The instant claim achieves this by obtaining, by a reader of the payment terminal, first card data in response to the reader communicating with a first integrated circuit on a received first payment card; determining, by a processor of the payment terminal, to process a first transaction by using a first set of transaction processing operations to process the first card data, wherein the first set of transaction processing operations are associated with first transaction processing configuration options of a first party to the first transaction and includes performing card validation and waiting for authorization from an issuing entity, and wherein the determination to process the first transaction by using the first set of transaction processing operations is based on a priority level of the first party being greater than a priority level of a second party to the first transaction; in response to determining to process the first transaction by using the first set of transaction processing operations, sending the first card data, by the payment terminal to a point-of-sale (POS) terminal to cause the POS terminal to transmit the first card data with a first transaction data associated with the first transaction to a merchant gateway for approval or denial of the first transaction, and receiving the approval or denial by the payment terminal from the merchant gateway via the POS terminal; obtaining, by the reader of the payment terminal, second card data in response to the reader communicating with a second integrated circuit on a received second payment card; determining, by a processor of the payment terminal, to process a second transaction by using a second set of transaction processing operations for processing the second card data, wherein the second set of transaction processing operations are associated with second transaction processing configuration options of the second party to the second transaction that does not perform card validation and defers obtaining authorization from the issuing entity, and wherein the determination to process the second transaction by using the second set of transaction processing operations is based on a priority level of the second party being greater than the priority level of the first party to the second transaction; and in response to determining to process the second transaction by using the second set of transaction processing operations, completing processing of the second transaction without performing card validation and with a random transaction amount.
US 20170286663 A1 to Hurry teaches a system and method that determines whether a transaction should be approved offline or sent online for authorization.  US 10366978 B1 to Han teaches a system and method for sending card data to a POS and then sending the card data from the POS to a card issuer for approval during online payment authorization.  US 20150178708 A1 to Reutov teaches an system and method that determines which third party payment network (e.g. Paypal or Litle) to use based on priority.  US 20120072347 A1 to Conway teaches a system and method for determining a priority level for each of a multiple different transaction routes based on database routing policies.  The cited references, alone or in combination, do not teach the specific technique of transaction processing by performing card validation using a first set of transaction processing operations, or not performing card validation using a second set of transaction processing operations, based on the priority levels of a first and second party associated with the transaction. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685